Lundberg Stratton, J.,
concurring in part and in the syllabus, and dissenting in part. I concur that the syllabus is a correct statement of the law. However, I *127believe that the issue of primary assumption of risk was sufficiently raised by the appellee and preserved for appeal. I also dissent from the majority’s conclusion that public policy allows recovery under certain conditions for injuries sustained by one committing a felony.
I believe the time has come for this court to reexamine its position on the doctrine of primary or express assumption of the risk in order to preclude recovery by one who is injured while engaging in criminal activity. In this case, although the result was tragic, the plaintiff was clearly engaging in a criminal act at the time of his demise. Therefore, he assumed the risk of his own death by his choice of activities.
Some confusion still exists over what is meant by “assumption of risk.” Although implied assumption of risk and contributory negligence have merged into comparative negligence, this merger did not include primary and express assumption of risk. Each remains a separate defense and a complete bar to recovery. Anderson v. Ceccardi (1983), 6 Ohio St.3d 110, 114, 6 OBR 170, 174, 451 N.E.2d 780, 783-784. Primary assumption of risk is generally applied in cases where there is a lack of duty owed by the defendant to the plaintiff. A typical example of primary assumption of risk is in baseball cases where a plaintiff is injured when a baseball is hit into the stands:
“This standard was stated in dicta in the case of Cincinnati Baseball Club Co. v. Eno (1925), 112 Ohio St. 175, 180-181 [147 N.E. 86, 87], as follows:
“ ‘The consensus of * * * opinions is to the effect that it is common knowledge that in baseball games hard balls are thrown and batted with great swiftness, that they are liable to be thrown or batted outside the lines of the diamond, and that spectators in positions which may be reached by such balls assume the risk thereof.’ ” Anderson, 6 Ohio St.3d at 114, 6 OBR at 174, 451 N.E.2d at 784.
Primary assumption of risk arose in another sports-related case, Gallagher v. Cleveland Browns Football Co. (1996), 74 Ohio St.3d 427, 659 N.E.2d 1232, where a videographer kneeling in an area near the end zone was injured by a football player attempting to catch a pass. This court again relied on Cincinnati Baseball Club Co. v. Eno:
“Eno demonstrates that only those risks directly associated with the activity in question are within the scope of primary assumption of risk, so that no jury question would arise when an injury resulting from such a direct risk is at issue, meaning that no duty was owed by the defendant to protect the plaintiff from that specific risk.” (Emphasis added.) Id. at 432, 659 N.E.2d at 1237.
Thus, a person who attends a sports function knows there are attendant risks and hazards associated with the sport. He assumes those risks and cannot hold a third person liable for his resultant injuries.
*128The defense of “lack of duty” or “no duty” arises because of the assumption of the risk. One who reasonably and voluntarily exposes himself or herself to an obvious or known danger, who reasonably chooses to proceed in the face of a known risk, is deemed to have relieved defendant of any duty to protect him or her. Siglow v. Smart (1987), 43 Ohio App.3d 55, 59, 539 N.E.2d 636, 640; Mima v. Akron (1986), 31 Ohio App.3d 124, 125, 31 OBR 211, 212, 508 N.E.2d 974, 975.
In Siglow, the plaintiff responded to a call for help from a neighbor whose house had been broken into. The Good Samaritan plaintiff was injured in the course of apprehending the burglar. In Siglow, the court likened primary assumption of risk to express assumption of risk which involves oral or written consent to a risk as in a contract situation:
“Reasonable assumption of risk, entailing a reasonable and voluntary exposure to an obvious or known danger, sounds in waiver and consent— not fault. * * * This type of assumption of risk, wherein one reasonably waives or otherwise relieves another of liability for injuries which might result from patently dangerous conduct or activities, is conceptually equivalent to express assumption of risk.
“The rationale behind the distinction made in the treatment of reasonable and unreasonable conduct in assuming a risk is that an individual should be fully responsible for his conscious, knowledgeable choices, whereas responsibility should be shared where negligence is demonstrated as to both parties. This reasoning supports a conclusion that reasonable assumption of risk should be retained as a complete bar to recovery.” Id. at' 59, 539 N.E.2d at 640.
The application of primary assumption of risk to a person who is injured while engaging in criminal activity is even more convincing than in the sports-related cases. The person knows that the activity is criminal and that such activity creates a risk of injury or death from others attempting to protect themselves or their property or intervening to stop the illegal activity. Persons committing crimes reasonably and voluntarily expose themselves to dangers inherent in such activity and assume the risk. The consequences should fall on the shoulders of the person committing the crime. One engaging in criminal acts should not receive a greater level of protection than one attending a sporting event. Nor should anyone be held to a duty to protect criminals from the folly of their own actions. Primary assumption of risk, better characterized as express assumption of risk as described by the Siglow court, should operate as a complete bar to recovery.
I am reluctant to go so far as to say that anyone who encounters a person committing a crime has no duty whatsoever. Those who act unjustifiably or who use excessive force may be held criminally liable for their own actions. There are adequate criminal sanctions available to punish those who use excessive force or who engage in unwarranted behavior or vigilantism. Criminal charges for *129assault may be filed to hold accountable those who use excessive force beyond that necessary for self-defense or defense of one’s property. But persons injured in the course of committing a crime should be held accountable for their own conduct. They should not be entitled to be compensated for civil injuries. I agree with the holding of Allison v. Fiscus (1951), 156 Ohio St. 120, 45 O.O. 128, 100 N.E.2d 237 (in which the defendant set a trap which injured an intruder), to the extent that it endorses the imposition of criminal liability upon a person who uses excessive force in protecting his or her property. However, I do not agree ■with Allison that civil liability should be imposed in such a case.
The majority rejects the public policy argument that one should not recover for injuries sustained in committing a felony, finding that such a rule of law may encourage vigilantism. However, those who take steps to defend person or property bear the risk of liability if they mistakenly believe that another is committing a crime or if they harm an innocent person. The defense of primary or express assumption of risk is not available in such cases and liability may lie.
However, individuals committing a crime bear all the risks of personal injury that flow from their criminal activity. A person should be fully responsible for his or her conscious, knowledgeable choices. Siglow, 43 Ohio App.3d at 59, 539 N.E.2d at 641. This includes the decision to participate in criminal conduct and the inherent risks associated with such conduct, including the risk of injury. It shocks the conscience of a civilized nation that a criminal can recover large damage awards for an injury incurred while committing a crime. Not every wrong is deserving of a legal remedy. See Heiner v. Moretuzzo (1995), 73 Ohio St.3d 80, 88, 652 N.E.2d 664, 670.
The law already places the risk of harm or injury that may occur to others upon a participant in a criminal activity. An accomplice to a crime is liable for injury or death to a victim caused by his or her partner, even though there was no intent to cause injury or death to the victim. One found guilty of complicity in the commission of a crime is punished as if he or she were a principal offender. R.C. 2923.03(F). Aiders and abettors may be charged as principals in the commission of an offense and those who engage in a common enterprise are each responsible for the acts of the others who pursue the common enterprise even if the person injured or killed is the co-defendant. State v. Ullner (1957), 105 Ohio App. 546, 6 O.O.2d 262, 143 N.E.2d 849, affirmed sub nom. State v. Kidd (1958), 167 Ohio St. 521, 5 O.O.2d 202, 150 N.E.2d 413. Likewise, the responsibility for one’s own injury or death resulting from one’s illegal activity should rest upon a similar theory that the risks of serious or fatal consequences fall upon the shoulders of those committing criminal acts.
Davidson did assert the affirmative defense of assumption of the risk in general terms in his answer. This is sufficient notice pleading. Gallagher, 74 Ohio St.3d *130at 433, 659 N.E.2d at 1238, fn. 3. Although Davidson pleaded alternative theories of defense, he continued to pursue a theory of primary (or express) assumption of risk at trial, and in his motion for summary judgment, proposed jury instructions, and motion for judgment notwithstanding the verdict.1 This was sufficient under the standards of Gallagher to raise the defense and to preserve the issue. I do not agree with the majority that Davidson waived the defense.
I believe it is time to reexamine this issue. We should extend the doctrine of primary or express assumption of risk to injuries incurred by a person committing a criminal act. Therefore, I respectfully dissent.

. Although Davidson identified “implied” assumption of risk in his proposed jury instruction, the instruction clearly described primary or express assumption of risk:
“Assumption of risk can apply if the actions of the decedent were entered into knowingly and voluntarily. Assumption of risk applies when the danger to the decedent that he may be shot at and killed is so obvious that the decedent is presumed to have assumed this outcome as a known risk when he attempted to enter the Defendant’s property to commit the felony of robbery. * * *
“Defendant alleges that this specific assumption of risk took place (1) when decedent entered the property of Defendant intending to commit a robbery and (2) when decedent continued to flee after the first warning shot was fired by the Defendant in an attempt to get the decedent to stop so he could be arrested.”
I believe this language is sufficient to preserve the issue.